Exhibit 10.6

 

EXECUTION VERSION

 

FORWARD PURCHASE AGREEMENT

 

This Forward Purchase Agreement (this “Agreement”) is entered into as of
September 1, 2020, by and between CM Life Sciences, Inc., a Delaware corporation
(the “Company”), and Casdin Capital, LLC, a Delaware limited liability company,
acting solely in its capacity as investment advisor (in such capacity, the
“Advisor”) to one or more investment funds, clients or accounts (collectively,
“Clients”) managed from time to time by the Advisor.

 

Recitals

 

WHEREAS, the Company was incorporated for the purpose of effecting a merger,
capital stock exchange, asset acquisition, stock purchase, reorganization or
similar business combination with one or more businesses (a “Business
Combination”);

 

WHEREAS, the Company has filed with the U.S. Securities and Exchange Commission
(the “SEC”) a registration statement on Form S-1 (the “Registration Statement”)
for its initial public offering (“IPO”) of 38,500,000 units (or 44,275,000 units
if the underwriters’ over-allotment option (the “IPO Option”) is exercised in
full) (the “Public Units”) at a price of $10.00 per Public Unit, each Public
Unit comprised of one share of the Company’s Class A common stock, par value
$0.0001 per share (the “Class A Shares,” and the Class A Shares included in the
Public Units, the “Public Shares”), and one-third of one redeemable warrant,
where each whole redeemable warrant is exercisable to purchase one Class A Share
at an exercise price of $11.50 per share (the “Warrants,” and the Warrants
included in the Public Units, the “Public Warrants”);

 

WHEREAS, the Company’s sponsor, CMLS Holdings, LLC, and certain of the Company’s
independent director nominees have severally agreed to purchase an aggregate of
6,466,667 warrants (or 7,236,667 warrants if the IPO Option is exercised in
full) at a price of $1.50 per warrant in a private placement that will close
simultaneously with the closing of the IPO (the “Private Placement Warrants”);

 

WHEREAS, following the closing of the IPO (the “IPO Closing”), the Company will
seek to identify and consummate a Business Combination;

 

WHEREAS, the parties wish to enter into this Agreement, pursuant to which,
concurrently with the closing of the Company’s initial Business Combination (the
“Business Combination Closing”), the Company shall issue and sell to each
Purchaser (as defined below), and each Purchaser shall purchase from the
Company, on a private placement basis, the number of Class A Shares (the
“Forward Purchase Shares”) determined pursuant to Section 1 hereof, subject to
the terms and conditions set forth herein;

 

WHEREAS, concurrently with this Agreement, the Company has entered into an
agreement in the form of this Agreement (the “Other Forward Contract”) with
Corvex Management LP, acting solely in its capacity as investment advisor to one
or more Clients managed from time to time by such advisor pursuant to which such
advisor may allocate to one or more of such Clients or assign to one or more
third parties the obligation to purchase forward purchase shares (the advisor
under the Other Forward Contract together with the Advisor, the “Advisors,” and
the purchasers under the Other Forward Contract together with the Purchasers,
the “Forward Contract Parties” and each, a “Forward Contract Party”) for the
purchase of up to an aggregate of 7,500,000 Class A Shares, for a purchase price
of $10.00 per share, upon the Business Combination Closing for an aggregate
purchase price of $75,000,000;

 

WHEREAS, proceeds from the IPO and the sale of the Private Placement Warrants in
an aggregate amount equal to the gross proceeds from the IPO will be deposited
into a trust account for the benefit of the holders of the Public Shares (the
“Trust Account”), as described in the Registration Statement; and

 







 

WHEREAS, the amounts available to the Company from the Trust Account (after
giving effect to any redemptions of Public Shares) and any other equity or debt
financing obtained by the Company in connection with the initial Business
Combination (the “Available Cash”), together with the proceeds from the sale of
the Forward Purchase Shares, will be used to satisfy the cash requirements of
the initial Business Combination, including funding the purchase price and
paying expenses and retaining amounts specified in the definitive agreement for
the initial Business Combination (the “Definitive Agreement”) to be retained for
use by the post-initial Business Combination company for working capital or
other purposes (the “Cash Requirements”);

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

Agreement

 

1. Sale and Purchase.

 

(a) Forward Purchase Shares.

 

(i) Subject to Sections 1(a)(ii), (iii), and (iv) hereof, the Company shall
issue and sell to the Purchaser or Purchasers, determined as set forth in
Section 1(a)(ii)(B) hereof, and the Purchaser or Purchasers shall purchase from
the Company, up to an aggregate maximum of 7,500,000 Forward Purchase Shares
(the “Maximum Shares”), for a purchase price of $10.00 per Forward Purchase
Share (the “Forward Purchase Price”), or up to a maximum of $75,000,000 in the
aggregate.

 

(ii) The number of Forward Purchase Shares to be issued and sold by the Company
and purchased by each Purchaser hereunder shall be determined as follows:

 

(A) As soon as reasonably practicable, but in no event less than fifteen (15)
Business Days prior to the Company’s entry into the Definitive Agreement, the
Company shall provide the Advisor with notice (the “Initial Company Notice”) of
the number of Forward Purchase Shares desired to be issued and sold by the
Company pursuant to this Agreement. Such number of Forward Purchase Shares shall
be determined by the Company, in its sole discretion, based on, but not limited
to, the Cash Requirements and the Available Cash; provided, however, that such
number shall in no event exceed the Maximum Shares. Following delivery of the
Initial Company Notice, the Company shall provide the Advisor with such other
information as the Advisor (or any applicable Transferee pursuant to
Section 6(b) hereof) may reasonably request so that the Advisor may
appropriately determine the allocation of the Forward Purchase Shares pursuant
to Section 1(a)(ii)(C) hereof.

 

(B) Subject to Section 1(a)(ii)(C) hereof, within ten (10) Business Days after
receipt of the Initial Company Notice, the Advisor shall (i) allocate to one or
more Clients or, in lieu of allocating to a Client, assign to one or more third
parties (together with the Clients, the “Purchasers” and individually, a
“Purchaser”), in whole or in part, the obligation to purchase the Forward
Purchase Shares set forth in the Initial Company Notice and (ii) provide the
Company with notice (the “Initial Purchaser Notice”) of the identity of each
Purchaser and the number of Forward Purchase Shares it has allocated or assigned
to each Purchaser pursuant to this Agreement, if any, which shall not exceed the
Maximum Shares. Upon such allocation or assignment:

 

1. such Purchaser shall execute a signature page to this Agreement,
substantially in the form attached as Exhibit A hereto (a “Purchaser Joinder”),
which shall reflect the number of Forward Purchase Shares to be purchased by
such Purchaser and shall constitute the binding obligation of such Purchaser to
purchase such Forward Purchase Shares, subject to the terms and conditions of
this Agreement, and, upon such execution, such Purchaser shall have all the
rights and obligations of a Purchaser hereunder with respect to such Forward
Purchase Shares and shall make all of the representations, warranties, covenants
and agreements of a Purchaser hereunder, and references herein to the
“Purchaser” shall be deemed to refer to such Purchaser and to its Forward
Purchase Shares; provided, that any representations, warranties, covenants and
agreements of such Purchaser and any other Purchaser shall be several and not
joint and shall be made as to such Purchaser or any other Purchaser, as
applicable, as to itself only; provided, further, that notwithstanding anything
to the contrary contained herein, to the extent the Company proposes to obtain
alternative financing to fund the initial Business Combination in the form of an
offering of New Equity Securities (“Alternative Financing”) and a Purchaser
participates in such Alternative Financing pursuant to Section 5 hereof, the
aggregate commitment hereunder shall be reduced by the amount of such
Purchaser’s participation in such Alternative Financing; and

 

2



 

2. upon a Purchaser’s execution and delivery of a Purchaser Joinder, the number
of Forward Purchase Shares to be purchased by such Purchaser hereunder shall be
reflected in Schedule A to this Agreement. For the avoidance of doubt, this
Agreement need not be amended and restated in its entirety, but only Schedule A
need be completed by each of the Purchaser and the Company upon the occurrence
of any such allocation of the Forward Purchase Shares.

 

(C) Notwithstanding the foregoing, the Advisor shall only be obligated to
allocate the purchase of some or all of the number of Forward Purchase Shares
set forth in the Initial Company Notice to any Client if and only if: (i) the
initial Business Combination is proposed to be consummated with a company
engaged in a business that is within the investment objectives of such Client;
and (ii) the initial Business Combination, including the target assets or
business, and the terms of the initial Business Combination, are reasonably
acceptable to such Client, as determined by the Advisor in its sole discretion
(it being understood that the Advisor may consider many of the same criteria as
the Company will consider, but will also consider whether the investment is an
appropriate investment for such Client, including whether the investment
complies with any guidelines, restrictions or conflicts of interest provisions
applicable to such Client), and if not all of the Forward Purchase Shares set
forth in the Initial Company Notice are allocated to Clients, the Advisor may,
but shall not be obligated to, assign the obligation to purchase such Forward
Purchase Shares to one or more third parties. The Company acknowledges that this
Agreement is neither a commitment nor an obligation of any Client to purchase
any Forward Purchase Shares, unless otherwise expressly agreed in writing by
such Client by execution and delivery of a Purchaser Joinder.

 

(iii) At least two (2) Business Days before the Business Combination Closing,
the Company shall provide each Purchaser with an updated notice (the “Final
Company Notice”) including:

 

(A) its determination of the number of Forward Purchase Shares that it desires
each Purchaser to purchase pursuant to this Agreement;

 

(B) the anticipated date of the Business Combination Closing; and

 

(C) instructions for wiring the aggregate Forward Purchase Price for each such
Purchaser’s Forward Purchase Shares.

 

(iv) At least one (1) Business Day before the Business Combination Closing, each
Purchaser shall provide the Company with an updated notice (the “Final Purchaser
Notice”) of the number of Forward Purchase Shares it will be obligated to
purchase pursuant to this Agreement, with no further notification or
confirmation necessary from the Company, which number shall not be less than the
lesser of (A) the number of Forward Purchase Shares that such Purchaser was
obligated to purchase pursuant to such Purchaser’s Purchaser Joinder and (B) the
number of Forward Purchase Shares that the Company desires the Purchaser to
purchase as specified in the Final Company Notice.

 

(v) The closing of the sale of Forward Purchase Shares (the “Forward Closing”)
shall be held on the same date and concurrently with the Business Combination
Closing (such date being referred to as the “Forward Closing Date”). At least
one (1) Business Day prior to the Forward Closing Date, the Purchaser shall
deliver to the Company the aggregate Forward Purchase Price for the Forward
Purchase Shares by wire transfer of U.S. dollars in immediately available funds
to the account specified by the Company in such notice to be held in escrow
until the Forward Closing. Immediately prior to the Forward Closing on the
Forward Closing Date, (i) the aggregate Forward Purchase Price shall be released
from escrow automatically and without further action by the Company or the
Purchaser, and (ii) upon such release, the Company shall issue the Forward
Purchase Shares to the Purchaser in book-entry form, free and clear of any liens
or other restrictions whatsoever (other than those arising under state or
federal securities laws), registered in the name of the Purchaser (or its
nominee in accordance with its delivery instructions), or to a custodian
designated by the Purchaser, as applicable. In the event the Business
Combination Closing does not occur within five (5) Business Days of the date
scheduled for closing, the Forward Closing shall not occur and the Company shall
promptly (but not later than one (1) Business Day thereafter) return the
aggregate Forward Purchase Price to the Purchaser. For purposes of this
Agreement, “Business Day” means any day, other than a Saturday or a Sunday, that
is neither a legal holiday nor a day on which banking institutions are generally
authorized or required by law or regulation to close in the City of New York,
New York.

 

3



 

(b) Legends. Each register and book entry for the Forward Purchase Shares shall
contain a notation, and each certificate (if any) evidencing the Forward
Purchase Shares shall be stamped or otherwise imprinted with a legend, in
substantially the following form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND LAWS. THE
SALE, PLEDGE, HYPOTHECATION, OR TRANSFER OF THE SECURITIES REPRESENTED HEREBY
ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN FORWARD PURCHASE AGREEMENT
BY AND BETWEEN THE HOLDER AND THE COMPANY. COPIES OF SUCH AGREEMENT MAY BE
OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.”

 

2. Representations and Warranties of the Advisor. The Advisor represents and
warrants to the Company as follows, as of the date hereof:

 

(a) Organization and Power. The Advisor is duly organized, validly existing, and
in good standing under the laws of the jurisdiction of its formation and has all
requisite power and authority to carry on its business as presently conducted
and as proposed to be conducted.

 

(b) Authorization. The Advisor has full power and authority to enter into this
Agreement.

 

(c) Compliance with Other Instruments. The execution, delivery and performance
by the Advisor of this Agreement will not result in any violation or default (i)
of any provisions of its organizational documents, (ii) of any instrument,
judgment, order, writ or decree to which it is a party or by which it is bound,
(iii) under any note, indenture or mortgage to which it is a party or by which
it is bound, (iv) under any lease, agreement, contract or purchase order to
which it is a party or by which it is bound or (v) of any provision of federal
or state statute, rule or regulation applicable to the Advisor, in each case
(other than clause (i)), which would have a material adverse effect on the
Advisor.

 

3. Representations and Warranties of the Purchaser. Each Purchaser that executes
and delivers a Purchaser Joinder represents and warrants to the Company, as of
the date of the Purchaser Joinder, as follows:

 

(a) Organization and Power. The Purchaser is duly organized, validly existing,
and in good standing under the laws of the jurisdiction of its formation and has
all requisite power and authority to carry on its business as presently
conducted and as proposed to be conducted.

 

(b) Authorization. The Purchaser has full power and authority to enter into this
Agreement. This Agreement, when executed and delivered by the Purchaser, will
constitute the valid and legally binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and any other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies, or (iii) to the extent the indemnification provisions contained in the
Registration Rights (as defined below) may be limited by applicable federal or
state securities laws.

 

(c) Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Purchaser in connection with the consummation of the
transactions contemplated by this Agreement.

 

4



 

(d) Compliance with Other Instruments. The execution, delivery and performance
by the Purchaser of this Agreement and the consummation by the Purchaser of the
transactions contemplated by this Agreement will not result in any violation or
default (i) of any provisions of its organizational documents, (ii) of any
instrument, judgment, order, writ or decree to which it is a party or by which
it is bound, (iii) under any note, indenture or mortgage to which it is a party
or by which it is bound, (iv) under any lease, agreement, contract or purchase
order to which it is a party or by which it is bound or (v) of any provision of
federal or state statute, rule or regulation applicable to the Purchaser, in
each case (other than clause (i)), which would have a material adverse effect on
the Purchaser or its ability to consummate the transactions contemplated by this
Agreement.

 

(e) Purchase Entirely for Own Account. This Agreement is made with the Purchaser
in reliance upon the Purchaser’s representation to the Company, which by the
Purchaser’s execution of this Agreement, the Purchaser hereby confirms, that the
Forward Purchase Shares to be acquired by the Purchaser will be acquired for
investment for the Purchaser’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof in violation of
any state or federal securities laws, and that the Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of law. By executing this Agreement, the Purchaser further
represents that the Purchaser does not presently have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Forward Purchase Shares. For purposes of this Agreement, “Person” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity or any
government or any department or agency thereof.

 

(f) Disclosure of Information. The Purchaser has had an opportunity to discuss
the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Forward Purchase Shares, as well as the terms
of the Company’s proposed IPO, with the Company’s management.

 

(g) Restricted Securities. The Purchaser understands that the offer and sale of
the Forward Purchase Shares to the Purchaser has not been, and will not be,
registered under the Securities Act of 1933, as amended (the “Securities Act”),
by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Purchaser’s representations as
expressed herein. The Purchaser understands that the Forward Purchase Shares are
“restricted securities” under applicable U.S. federal and state securities laws
and that, pursuant to these laws, the Purchaser must hold the Forward Purchase
Shares indefinitely unless they are registered with the SEC and qualified by
state authorities, or an exemption from such registration and qualification
requirements is available. The Purchaser acknowledges that the Company has no
obligation to register or qualify the Forward Purchase Shares, or any Class A
Shares into which the Forward Purchase Shares may be converted or exercised, for
resale, except for the Registration Rights. The Purchaser further acknowledges
that if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Forward Purchase Shares, and on
requirements relating to the Company which are outside of the Purchaser’s
control, and which the Company is under no obligation and may not be able to
satisfy. The Purchaser acknowledges that the Company filed the Registration
Statement for its proposed IPO. The Purchaser understands that the offering of
the Forward Purchase Shares is not, and is not intended to be, part of the IPO,
and that the Purchaser will not be able to rely on the protection of Section 11
of the Securities Act with respect to the Forward Purchase Shares.

 

(h) No Public Market. The Purchaser understands that no public market now exists
for the Forward Purchase Shares, and that the Company has made no assurances
that a public market will ever exist for the Forward Purchase Shares.

 

(i) High Degree of Risk. The Purchaser understands that its agreement to
purchase the Forward Purchase Shares involves a high degree of risk which could
cause the Purchaser to lose all or part of its investment.

 

(j) Accredited Investor. The Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

 

(k) No General Solicitation. Neither the Purchaser, nor any of its officers,
directors, employees, agents, stockholders or partners has either directly or
indirectly, including, through a broker or finder (i) engaged in any general
solicitation, or (ii) published any advertisement in connection with the offer
and sale of the Forward Purchase Shares.

 



5



 

(l) Residence. The Purchaser’s principal place of business is the office or
offices located at the address of the Purchaser set forth on the signature page
hereof.

 

(m) Non-Public Information. The Purchaser acknowledges its obligations under
applicable securities laws with respect to the treatment of non-public
information relating to the Company.

 

(n) Adequacy of Financing. At the time of the Forward Closing, the Purchaser
will have available to it sufficient funds to satisfy its obligations under this
Agreement.

 

(o) No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 3 and in any
certificate or agreement delivered pursuant hereto, none of the Purchaser nor
any person acting on behalf of the Purchaser nor any of the Purchaser’s
affiliates (the “Purchaser Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to the
Purchaser and this offering, and the Purchaser Parties disclaim any such
representation or warranty. Except for the specific representations and
warranties expressly made by the Company in Section 4 of this Agreement and in
any certificate or agreement delivered pursuant hereto, the Purchaser Parties
specifically disclaim that they are relying upon any other representations or
warranties that may have been made by the Company, any person on behalf of the
Company or any of the Company’s affiliates (collectively, the “Company
Parties”).

 

4. Representations and Warranties of the Company. The Company represents and
warrants to the Advisor and the Purchaser as follows:

 

(a) Incorporation and Corporate Power. The Company is a corporation duly
incorporated and validly existing and in good standing as a corporation under
the laws of the State of Delaware and has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted. The Company has no subsidiaries.

 

(b) Capitalization. On the date hereof, the authorized share capital of the
Company consists of:

 

(i) 380,000,000 Class A Shares, none of which are issued and outstanding.

 

(ii) 20,000,000 shares of the Company’s Class B common stock, par value $0.0001
per shares (the “Class B Shares”), 11,068,750 of which are issued and
outstanding. All of the outstanding Class B Shares have been duly authorized,
are fully paid and nonassessable and were issued in compliance with all
applicable federal and state securities laws.

 

(iii) 1,000,000 preferred shares, none of which are issued and outstanding.

 

(c) Authorization. All corporate action required to be taken by the Company’s
Board of Directors and stockholders in order to authorize the Company to enter
into this Agreement, and to issue the Forward Purchase Shares at the Forward
Closing, has been taken or will be taken prior to the Forward Closing. All
action on the part of the stockholders, directors and officers of the Company
necessary for the execution and delivery of this Agreement, the performance of
all obligations of the Company under this Agreement to be performed as of the
Forward Closing, and the issuance and delivery of the Forward Purchase Shares
has been taken or will be taken prior to the Forward Closing. This Agreement,
when executed and delivered by the Company, shall constitute the valid and
legally binding obligation of the Company, enforceable against the Company in
accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally, (ii) as limited by laws relating to the availability of
specific performance, injunctive relief, or other equitable remedies, or
(iii) to the extent the indemnification provisions contained in the Registration
Rights may be limited by applicable federal or state securities laws.

 

6



 

(d) Valid Issuance of Shares. The Forward Purchase Shares, when issued, sold and
delivered in accordance with the terms and for the consideration set forth in
this Agreement, will be validly issued, fully paid and nonassessable, and free
of all preemptive or similar rights, taxes, liens, encumbrances and charges with
respect to the issue thereof and restrictions on transfer other than
restrictions on transfer specified under this Agreement, applicable state and
federal securities laws and liens or encumbrances created by or imposed by the
Purchaser. Assuming the accuracy of the representations of the Purchaser in this
Agreement and subject to the filings described in Section 4(e) below, the
Forward Purchase Shares will be issued in compliance with all applicable federal
and state securities laws.

 

(e) Governmental Consents and Filings. Assuming the accuracy of the
representations and warranties made by the Purchaser in this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
filings pursuant to Regulation D of the Securities Act, and applicable state
securities laws, if any, and pursuant to the Registration Rights.

 

(f) Compliance with Other Instruments. The execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in any violation or default (i) of any provisions of
the Company’s amended and restated certificate of incorporation, as it may be
amended from time to time (the “Charter”), bylaws or other governing documents
of the Company, (ii) of any instrument, judgment, order, writ or decree to which
the Company is a party or by which it is bound, (iii) under any note, indenture
or mortgage to which the Company is a party or by which it is bound, (iv) under
any lease, agreement, contract or purchase order to which the Company is a party
or by which it is bound or (v) of any provision of federal or state statute,
rule or regulation applicable to the Company, in each case (other than clause
(i)) which would have a material adverse effect on the Company or its ability to
consummate the transactions contemplated by this Agreement.

 

(g) Operations. As of the date hereof, the Company has not conducted, and prior
to the IPO Closing the Company will not conduct, any operations other than
organizational activities and activities in connection with offerings of its
securities.

 

(h) No General Solicitation. Neither the Company, nor any of its officers,
directors, employees, agents or stockholders has either directly or indirectly,
including, through a broker or finder (i) engaged in any general solicitation,
or (ii) published any advertisement in connection with the offer and sale of the
Forward Purchase Shares.

 

(i) No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 4 and in any
certificate or agreement delivered pursuant hereto, none of the Company Parties
has made, makes or shall be deemed to make any other express or implied
representation or warranty with respect to the Company, this offering, the
proposed IPO or a potential Business Combination, and the Company Parties
disclaim any such representation or warranty. Except for the specific
representations and warranties expressly made by the Advisor in Section 2 of the
Agreement and by the Purchaser in Section 3 of this Agreement and in any
certificate or agreement delivered pursuant hereto, the Company Parties
specifically disclaim that they are relying upon any other representations or
warranties that may have been made by the Purchaser Parties.

 



7



 

5. Right of First Offer. Subject to the terms and conditions of this Section 5,
if, in connection with or prior to the Business Combination Closing, the Company
proposes to issue any equity securities, or securities convertible into,
exchangeable or exercisable for equity securities, other than the Public Units
(and their component Public Shares and Public Warrants) and the Excluded
Securities (as defined below) (“New Equity Securities”), or offer or seek
commitments for any New Equity Securities to backstop any such capital raise,
the Company shall first make an offer of the New Equity Securities to the
Advisors on behalf of their respective Clients or other Purchasers in accordance
with the following provisions of this Section 5:

 

(a) Offer Notice.

 

(i) The Company shall give written notice (the “Offering Notice”) to the
Advisors stating its bona fide intention to offer the New Equity Securities and
specifying the number of New Equity Securities and the material terms and
conditions, including the price, pursuant to which the Company proposes to offer
the New Equity Securities and the applicable pro rata share of such New Equity
Securities offered to each of the Advisors pursuant to such Offering Notice,
which shall be 50% of such New Equity Securities. 

 

(ii) The Offering Notice shall constitute the Company’s offer to sell the New
Equity Securities to Clients managed by the Advisors or other Purchasers, which
offer shall be irrevocable for a period of ten (10) Business Days (the “ROFO
Notice Period”).

 

(b) Exercise of Right of First Offer.

 

(i) Upon receipt of the Offering Notice, the Advisors shall have until the end
of the ROFO Notice Period to accept the Company’s offer to purchase, in whole or
in part, its pro rata share of the New Equity Securities by delivering a written
notice (a “ROFO Notice”) to the Company stating that it accepts, on behalf of
one or more specified Clients or other Purchasers, the Company’s offer to
purchase such New Equity Securities on the terms specified in the Offering
Notice and in the amounts specified in the ROFO Notice. Any ROFO Notice signed
by the Clients or other Purchasers named therein and so delivered shall be
binding upon delivery and irrevocable by such Clients or other Purchasers.

 

(ii) If one of the Advisors does not deliver a ROFO Notice during the ROFO
Notice Period accepting all of the New Equity Securities offered to it, it shall
be deemed to have waived on behalf of its Clients or other Purchasers all rights
to purchase the New Equity Securities offered pursuant to the Offering Notice
under this Section 5 that were not included in the ROFO Notice (the “Waived New
Equity Securities”). Thereafter, to the extent the other Advisor has delivered a
ROFO Notice to the Company during the ROFO Notice Period accepting the Company’s
initial offer to purchase all of the New Equity Securities offered to it, the
Company shall, within five (5) Business Days after the expiration of the ROFO
Notice Period, give an Offering Notice to such Advisor, informing it that it has
the right to increase the number of New Equity Securities that it accepted
pursuant to the initial ROFO Notice by up to the number of Waived New Equity
Securities. Such Advisor shall then have two (2) Business Days (the “Subsequent
Offering Period”) in which to accept such second offer, by giving notice of
acceptance (the “Subsequent ROFO Notice”) to the Company prior to the expiration
of the Subsequent Offering Period, as to portion of the Waived New Equity
Securities it accepts for purchase on behalf of one or more specified Clients or
other Purchasers.

 

(iii) If the Subsequent Offer Notice is not delivered to the Company prior to
the expiration of the Subsequent Offering Period accepting for purchase all of
the Waived New Equity Securities, the applicable Advisor shall be deemed to have
waived on behalf of its Clients and other Purchasers all rights to purchase such
Waived New Equity Securities in such second offer by the Company that it did not
accept for purchase. The Company shall thereafter be free to sell or enter into
an agreement to sell the unaccepted portion of such Waived New Equity Securities
to any third party without any further obligation to the Advisors pursuant to
this Section 5 within the ninety (90) day period thereafter (and with respect to
an agreement to sell, consummate such sale at any time thereafter) on terms and
conditions not more favorable to the third party than those set forth in any
Offering Notice. If the Company does not sell or enter into an agreement to sell
the unaccepted portion of the New Equity Securities within such period, the
rights provided hereunder shall be deemed to be revived and the New Equity
Securities shall not be offered to any third party unless first re-offered to
the Advisors in accordance with this Section 5.

 

(c) Excluded Securities. For purposes hereof, the term “Excluded Securities”
means Class B Shares (and Class A Shares for which such Class B Shares are
convertible) issued to the Sponsor prior to the IPO, private placement warrants
issued by the Company in connection with the IPO for $1.50 per warrant for an
aggregate of $9,700,000 (or $10,855,000 if the underwriters’ over-allotment
option is exercised in full) and which have the same exercise price as the
Warrants (“Private Placement Warrants”) issued pursuant to a private placement
agreement by and among the Company and the parties thereto (the “Private
Placement Warrant Agreement”), working capital loans to the Company to finance
transaction costs in connection with an intended initial Business Combination to
the extent they may be convertible at the option of the lender into warrants of
the post- initial Business Combination entity (“Working Capital Loans”)),
warrants issued upon the conversion of Working Capital Loans, any securities
issued by the Company as consideration to any seller in the initial Business
Combination and any Class A Shares issued pursuant to this Agreement or the
Other Forward Contract. 

 



8



 

(d) Additional Private Placements. Notwithstanding anything to the contrary
contained herein, prior to the IPO, the Company will not issue or agree to issue
any securities (other than Forward Purchase Shares contemplated by this
Agreement, the Other Forward Contract, the Private Placement Warrants and the
Public Units) without the Advisors’ prior written consent.

 

6. Registration Rights; Transfer

 

(a) Registration Rights. Each Purchaser shall be granted registration rights by
the Company with respect to the Forward Purchase Shares pursuant to the
registration rights agreement (the “Registration Rights Agreement”) to be
entered into by the Company in connection with its IPO, a form of which has been
filed with the registration statement relating to the Company’s IPO (the
“Registration Rights”). Upon a Purchaser’s entry into a Purchaser Joinder, such
Purchaser shall execute a joinder to the Registration Rights Agreement.

 

(b) Transfer. This Agreement and all of the Purchaser’s rights and obligations
hereunder (including the Purchaser’s obligation to purchase the Forward Purchase
Shares) may be transferred or assigned, at any time and from time to time, in
whole or in part, to a Forward Contract Party or one or more third parties (each
such transferee, a “Transferee”). Upon any such assignment:

 

(i) the applicable Transferee shall execute a signature page to this Agreement,
substantially in the form of the Purchaser’s signature page hereto (the
“Transferee Joinder Agreement”), which shall reflect the number of Forward
Purchase Shares to be purchased by such Transferee (the “Transferee
Securities”), and, upon such execution, such Transferee shall have all the same
rights and obligations of the Purchaser hereunder with respect to the Transferee
Securities, and references herein to the “Purchaser” shall be deemed to refer to
and include any such Transferee with respect to such Transferee and to its
Transferee Securities; provided, that any representations, warranties, covenants
and agreements of the Purchaser and any such Transferee shall be several and not
joint and shall be made as to the Purchaser or any such Transferee, as
applicable, as to itself only; and

 

(ii) upon a Transferee’s execution and delivery of a Transferee Joinder
Agreement, the number of Forward Purchase Shares to be purchased by the
Purchaser hereunder shall be reduced by the total number of Forward Purchase
Shares to be purchased by the applicable Transferee pursuant to the applicable
Transferee Joinder Agreement, which reduction shall be evidenced by the
Purchaser and the Company amending Schedule A and Schedule B to this Agreement
to reflect each transfer and updating the “Number of Forward Purchase Shares”
and “Aggregate Purchase Price for Forward Purchase Shares” on the Purchaser’s
signature page hereto to reflect such reduced number of Forward Purchase Shares,
and the Purchaser shall be fully and unconditionally released from its
obligation to purchase such Transferee Securities hereunder. For the avoidance
of doubt, this Agreement need not be amended and restated in its entirety, but
only Schedule A and Schedule B and the Purchaser’s signature page hereto need be
so amended and updated and executed by each of the Purchaser and the Company
upon the occurrence of any such transfer of Transferee Securities.

 



9



 

7. Additional Agreements, Acknowledgements and Waivers of the Purchaser.

 

(a) Lock-up; Transfer Restrictions. The Purchaser agrees that it shall not
Transfer any Forward Purchase Shares until 30 days after the completion of the
initial Business Combination. Notwithstanding the foregoing, Transfers of the
Forward Purchase Shares are permitted (any such transferees, the “Permitted
Transferees”): (A) to the Company’s officers or directors, any affiliates or
family members of any of the Company’s officers or directors, any members of the
Purchaser, or any affiliates of the Purchaser; (B) in the case of an individual,
by gift to a member of the individual’s immediate family, to a trust, the
beneficiary of which is a member of individual’s immediate family or an
affiliate of such person, or to a charitable organization; (C) in the case of an
individual, by virtue of laws of descent and distribution upon death of the
individual; (D) in the case of an individual, pursuant to a qualified domestic
relations order; (E) by private sales or transfers made in connection with the
consummation of a Business Combination at prices no greater than the price at
which the securities were originally purchased; (F) in the event of the
Company’s liquidation prior to the completion of a Business Combination; (G) in
the event of the Company’s liquidation, merger, capital stock exchange,
reorganization or other similar transaction which results in all of the
Company’s stockholders having the right to exchange their Class A Shares for
cash, securities or other property subsequent to the completion of the initial
Business Combination; (H) as a distribution to limited partners, members or
stockholders of the Purchaser; (I) to the Purchaser’s affiliates, to any
investment fund or other entity controlled or managed by the Purchaser or any of
its affiliates, or to any investment manager or investment advisor of the
Purchaser or an affiliate of any such investment manager or investment advisor;
(J) to a nominee or custodian of a person or entity to whom a disposition or
transfer would be permissible under clauses (A) through (I) above; (K) to the
Purchaser or any Transferee hereunder; (L) by virtue of the laws of the
Purchaser’s jurisdiction of formation or its organizational documents upon
dissolution of the Purchaser; and (M) pursuant to an order of a court or
regulatory agency; provided, however, that in the case of clauses (A) through
(E) and (H) through (L), these Permitted Transferees must enter into a written
agreement agreeing to be bound by these transfer restrictions. “Transfer” shall
mean the (x) sale or assignment of, offer to sell, contract or agreement to
sell, hypothecation, pledge, grant of any option to purchase or otherwise
dispose of or agreement to dispose of, directly or indirectly, or establishment
or increase of a put equivalent position or liquidation with respect to or
decrease of a call equivalent position (within the meaning of Section 16 of the
Exchange Act, and the rules and regulations of the SEC promulgated thereunder)
with respect to, any of the Forward Purchase Shares (excluding any pledges in
the ordinary course of business for bona fide financing purposes or as part of
prime brokerage arrangements), (y) entry into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any of the Forward Purchase Shares, whether any such transaction is
to be settled by delivery of such Forward Purchase Shares, in cash or otherwise,
or (z) public announcement of any intention to effect any transaction specified
in clause (x) or (y).

 

(b) Trust Account.

 

(i) The Purchaser hereby acknowledges that it is aware that the Company will
establish the Trust Account for the benefit of its public stockholders upon the
IPO Closing. The Purchaser, for itself and its affiliates, hereby agrees that it
has no right, title, interest or claim of any kind in or to any monies held in
the Trust Account, or any other asset of the Company as a result of any
liquidation of the Company, except for redemption and liquidation rights, if
any, the Purchaser may have in respect of any Public Shares held by it.

 

(ii) The Purchaser hereby agrees that it shall have no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future, except for
redemption and liquidation rights, if any, the Purchaser may have in respect of
any Public Shares held by it. In the event the Purchaser has any Claim against
the Company under this Agreement, the Purchaser shall pursue such Claim solely
against the Company and its assets outside the Trust Account and not against the
property or any monies in the Trust Account, except for redemption and
liquidation rights, if any, the Purchaser may have in respect of any Public
Shares held by it.

 

8. Nasdaq Listing. The Company will use commercially reasonable efforts to
effect the listing of the Units, Class A Shares and Public Warrants on The
Nasdaq Capital Market (“Nasdaq”) (or another national securities exchange) at
the time of the Business Combination Closing.

 

9. Forward Closing Conditions.

 

(a) Assuming such Purchaser has signed a Purchaser Joinder, the obligation of
the Purchaser to purchase the Forward Purchase Shares at the Forward Closing
under this Agreement shall be subject to the fulfillment, at or prior to the
Forward Closing of each of the following conditions, any of which, to the extent
permitted by applicable laws, may be waived by the Purchaser:

 

(i) The initial Business Combination shall be consummated concurrently with the
purchase of the Forward Purchase Shares;

 

(ii) No amendment or modification of the terms of the initial Business
Combination provided by the Company to the Advisor prior to the execution by the
Purchaser of a Purchaser Joinder shall have occurred that would reasonably be
expected to materially and adversely affect the economic benefits that the
Purchaser would reasonably expect to receive under this Agreement without having
received Purchaser’s prior written consent (not to be unreasonably withheld,
conditioned or delayed);

 



10



 

(iii) The Company shall have delivered to the Purchaser a certificate evidencing
the Company’s good standing as a Delaware corporation;

 

(iv) The representations and warranties of the Company set forth in Section 4 of
this Agreement shall have been true and correct as of the date hereof and shall
be true and correct as of the Forward Closing Date, as applicable, with the same
effect as though such representations and warranties had been made on and as of
such date (other than any such representation or warranty that is made by its
terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement;

 

(v) The Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Forward Closing; and

 

(vi) No order, writ, judgment, injunction, decree, determination, or award shall
have been entered by or with any governmental, regulatory, or administrative
authority or any court, tribunal, or judicial, or arbitral body, and no other
legal restraint or prohibition shall be in effect, preventing the purchase by
the Purchaser of the Forward Purchase Shares.

 

(b) The obligation of the Company to sell the Forward Purchase Shares at the
Forward Closing under this Agreement shall be subject to the fulfillment, at or
prior to the Forward Closing of each of the following conditions, any of which,
to the extent permitted by applicable laws, may be waived by the Company:

 

(i) The initial Business Combination shall be consummated concurrently with the
purchase of Forward Purchase Shares;

 

(ii) The representations and warranties of the Purchaser set forth in Section 3
of this Agreement shall have been true and correct as of the date hereof and
shall be true and correct as of the Forward Closing Date, as applicable, with
the same effect as though such representations and warranties had been made on
and as of such date (other than any such representation or warranty that is made
by its terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Purchaser or its ability to consummate the
transactions contemplated by this Agreement;

 

(iii) The Purchaser shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchaser at or
prior to the Forward Closing; and

 

(iv) No order, writ, judgment, injunction, decree, determination, or award shall
have been entered by or with any governmental, regulatory, or administrative
authority or any court, tribunal, or judicial, or arbitral body, and no other
legal restraint or prohibition shall be in effect, preventing the purchase by
the Purchaser of the Forward Purchase Shares.

 

10. Termination. This Agreement may be terminated at any time prior to the
Forward Closing:

 

(a) by mutual written consent of the Company and the Purchaser;

 

(b) automatically

 

(i) if the IPO is not consummated on or prior to twelve months from the date of
this Agreement; or

 

11



 

(ii) if a Business Combination is not consummated within 24 months from the
closing of the IPO, or such later date as may be approved by the Company’s
stockholders.

 

In the event of any termination of this Agreement pursuant to this Section 10,
the Forward Purchase Price (and interest thereon, if any), if previously paid
with respect to any Forward Purchase Shares, and all Purchaser’s funds paid in
connection herewith shall be promptly returned to the Purchaser, and thereafter
this Agreement shall forthwith become null and void and have no effect, without
any liability on the part of the Purchaser or the Company and their respective
directors, officers, employees, partners, managers, members, or stockholders and
all rights and obligations of each party shall cease; provided, however, that
nothing contained in this Section 10 shall relieve either party from liabilities
or damages arising out of any fraud or willful breach by such party of any of
its representations, warranties, covenants or agreements contained in this
Agreement.

 

11.General Provisions.

 

(a) Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt, or (i) personal delivery to the party to be notified,
(ii) when sent, if sent by electronic mail or facsimile (if any) during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next Business Day, (iii) five (5) Business Days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (iv) one (1) Business Day after deposit with a nationally
recognized overnight courier, freight prepaid, specifying next Business Day
delivery, with written verification of receipt. All communications sent to the
Company shall be sent to: CM Life Sciences, Inc., c/o Corvex Capital Management,
667 Madison Avenue, New York, New York 10065, Attn: Brian Emes, Chief Financial
Officer, email: bemes@corvexcap.com, with a copy to the Company’s counsel at:
White & Case LLP, 1221 Avenue of the Americas, New York, New York 10022, Attn:
Joel L. Rubinstein, Esq., email: jrubinstein@winston.com.

 

All communications to the Purchaser shall be sent to the Purchaser’s address as
set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 11(a).

 

(b) No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. The Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Purchaser or any of its officers, employees or representatives is
responsible. The Company agrees to indemnify and hold harmless the Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

 

(c) Survival of Representations and Warranties. All of the representations and
warranties contained herein shall survive the Forward Closing.

 

(d) Entire Agreement. This Agreement, together with any documents, instruments
and writings that are delivered pursuant hereto or referenced herein,
constitutes the entire agreement and understanding of the parties hereto in
respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

(e) Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties hereto and their respective
successors. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

12



 

(f) Assignments. Except as otherwise specifically provided herein, no party
hereto may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other party.

 

(g) Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

 

(h) Headings. The section headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

 

(i) Governing Law. This Agreement, the entire relationship of the parties
hereto, and any dispute between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

 

(j) Jurisdiction. The parties (i) hereby irrevocably and unconditionally submit
to the jurisdiction of the state courts of New York and to the jurisdiction of
the United States District Court for the Southern District of New York for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement, (ii) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in state courts of New York
or the United States District Court for the Southern District of New York, and
(iii) hereby waive, and agree not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court.

 

(k) Waiver of Jury Trial. The parties hereto hereby waive any right to a jury
trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

 

(l) Amendments. This Agreement may not be amended, modified or waived as to any
particular provision except with the prior written consent of the Company and
the Purchaser.

 

(m) Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided, that if any
provision of this Agreement, as applied to any party hereto or to any
circumstance, is adjudged by a governmental authority, arbitrator, or mediator
not to be enforceable in accordance with its terms, the parties hereto agree
that the governmental authority, arbitrator, or mediator making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, and/or to delete specific words
or phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

(n) Expenses. Each of the Company and the Purchaser will bear its own costs and
expenses incurred in connection with the preparation, execution and performance
of this Agreement and the consummation of the transactions contemplated hereby,
including all fees and expenses of agents, representatives, financial advisors,
legal counsel and accountants. The Company shall be responsible for the fees of
its transfer agent; stamp taxes and all of The Depository Trust Company’s fees
associated with the issuance of the Forward Purchase Shares.

 



13



 

(o) Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign law will be deemed also to refer to law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

 

(p) Waiver. No waiver by any party hereto of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent occurrence.

 

(q) Specific Performance. The Purchaser agrees that irreparable damage may occur
in the event any provision of this Agreement was not performed by the Purchaser
in accordance with the terms hereof and that the Company shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or equity.

 

[Signature Page Follows]

 

14



 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

ADVISOR:       CASDIN CAPITAL, LLC         By:  

/s/ Eli Casdin

  Name:    Eli Casdin   Title:   Chief Executive Officer  

  

COMPANY:       CM LIFE SCIENCES, INC.         By:  

/s/ Brian Emes

  Name:   Brian Emes   Title:   Chief Financial Officer and Secretary  

 

[Signature Page to Forward Purchase Agreement]

 





 

EXHIBIT A

 

FORM OF PURCHASER JOINDER

 

Number of Forward Purchase Shares:     Aggregate Purchase Price for Forward
Purchase Shares:  $  

 

TO BE EXECUTED UPON ANY ALLOCATION AND/OR REVISION IN ACCORDANCE WITH THIS
AGREEMENT TO “NUMBER OF FORWARD PURCHASE SHARES” AND “AGGREGATE PURCHASE PRICE
FOR FORWARD PURCHASE SECURITIES” SET FORTH ABOVE:

 

Number of Forward Purchase Shares and Aggregate Purchase Price for Forward
Purchase Shares as of      , 20[    ], accepted and agreed to as of this     
day of      , 20[    ].

 

  PURCHASER:   [ ___________________   ]



  By:         Name:      Title:  

 

Address for Notices:

 

  COMPANY:   CM LIFE SCIENCES, INC.





  By:         Name:      Title:  

 





 

SCHEDULE A

 

ALLOCATION OF FORWARD PURCHASE SHARES

 

The following allocation of Forward Purchase Shares has been made:

 

Purchaser(s)  Number of
Forward
Purchase
Shares to be
Purchased        

 

TO BE EXECUTED UPON ALLOCATION OF FORWARD PURCHASE SECURITIES:

 

Schedule A as of      , 20[    ], accepted and agreed to as of this      day of
     , 20[    ] by:

 



  PURCHASER:   [ ___________________   ]



  By:         Name:      Title:  

 

Address for Notices:

 

  COMPANY:   CM LIFE SCIENCES, INC.





  By:         Name:      Title:  

 





 

EXHIBIT B

 

FORM OF TRANSFEREE JOINDER

 

TO BE EXECUTED UPON ANY ASSIGNMENT AND/OR REVISION IN ACCORDANCE WITH THIS
AGREEMENT TO “NUMBER OF FORWARD PURCHASE SHARES” AND “AGGREGATE PURCHASE PRICE
FOR FORWARD PURCHASE SHARES” SET FORTH BELOW

 

Number of Forward Purchase Shares:             Aggregate Purchase Price for
Forward Purchase Shares:  $  

 

Number of Forward Purchase Shares and Aggregate Purchase Price for Forward
Purchase Shares as of      , 202[    ], accepted and agreed to as of this     
day of      , 202[    ].

 

  [                       ]

 



  By:         Name:      Title:  

 



Address for Notices:

 

  CM LIFE SCIENCES, INC.

 



  By:         Name:      Title:  

  





 

SCHEDULE B

 

SCHEDULE OF TRANSFERS OF FORWARD PURCHASE SHARES

 

The following transfers of a portion of the original number of Forward Purchase
Shares have been made:

 

Date of Transfer  Transferee   Number of
Forward Purchase Shares
Transferred   Purchaser Revised
Forward Purchase Shares
Amount                                

  

TO BE EXECUTED UPON ANY ASSIGNMENT OR FINAL DETERMINATION OF FORWARD PURCHASE
SHARES:

 

Schedule A as of      , 202[    ], accepted and agreed to as of this      day of
     , 202[    ] by:

 

[       ]   CM LIFE SCIENCES, INC.

 

By:       By:     Name:       Name:     Title:       Title:    



 

[ex10-6_001.jpg]

 

 



 

 